19-36300-cgm            Doc 217       Filed 09/04/19 Entered 09/04/19 17:18:40                    Main Document
                                                   Pg 1 of 16


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                        )
 In re:                                                                 )   Chapter 11
                                                                        )
 BARNEYS NEW YORK, INC., et al.,1                                       )   Case No. 19-36300 (CGM)
                                                                        )
                                       Debtors.                         )   (Jointly Administered)
                                                                        )

               FINAL ORDER (I) AUTHORIZING THE DEBTORS TO ENTER
             INTO AND PERFORM UNDER THE CONSULTANT AGREEMENT,
     (II) APPROVING PROCEDURES FOR STORE CLOSING SALES, (III) APPROVING
      THE CONTINUATION OF RELATED NON-INSIDER SEVERANCE PROGRAMS,
                       AND (IV) GRANTING RELATED RELIEF


            Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of a final order (this “Order”), (a) authorizing

 the Debtors to enter into and perform under the Consultant Agreement, (b) authorizing and

 approving the Store Closing Procedures, with such sales to be free and clear of all liens, claims

 and encumbrances, (c) approving the continuation of certain non-insider severance programs in

 connection with such store closings, and (d) granting related relief; all as more fully set forth in

 the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this

 matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

 from the United States District Court for the Southern District of New York, dated January 31,

 2012; and that this Court may enter a final order consistent with Article III of the United States

 Constitution; and this Court having found that venue of this proceeding and the Motion in this


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177), and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address
       is: 575 Fifth Avenue New York, New York 10017.

 2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-36300-cgm       Doc 217     Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                            Pg 2 of 16


 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

 Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

 under the circumstances and no other notice need be provided; and this Court having reviewed

 the Motion and having heard the statements in support of the relief requested therein at a hearing

 before this Court (the “Hearing”); and this Court having determined that the legal and factual

 bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

 and upon all of the proceedings had before this Court; and after due deliberation and sufficient

 cause appearing therefor, it is hereby:

 THE COURT HEREBY FINDS AND DETERMINES THAT:

            1.   The findings and conclusions set forth herein constitute the Court’s findings of

 fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

 proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings

 of fact constitute conclusions of law, they are adopted as such. To the extent any of the

 following conclusions of law constitute findings of fact, they are adopted as such.

            2.   The Debtors have advanced sound business reasons for seeking to enter into and

 perform under the Consultant Agreement and adopt the Store Closing Procedures, as set forth in

 the Motion and at the Hearing, and entering into the Consultant Agreement is a reasonable

 exercise of the Debtors’ business judgment and in the best interests of the Debtors and their

 estates.

            3.   The conduct of the Store Closings in accordance with the Store Closing

 Procedures will provide an efficient means for the Debtors to dispose of the Store Closure

 Assets.




                                                 2
19-36300-cgm       Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                             Pg 3 of 16


         4.      The Consultant Agreement was negotiated, proposed and entered into by the

 Consultant and the Debtors without collusion, in good faith and from arm’s length bargaining

 positions.

         5.      The entry into and performance under of the Consultant Agreement is a sound

 exercise of the Debtors’ business judgment.

         6.      The relief set forth herein is necessary to avoid immediate and irreparable harm to

 the Debtors and their estates and the Debtors have demonstrated good, sufficient and sound

 business purposes and justifications for the relief approved herein.

         7.      The Store Closings are in the best interest of the Debtors’ estates.

         8.      The entry of this Order is in the best interest of the Debtors and their estates,

 creditors, and interest holders and all other parties in interest herein.

 IT IS HEREBY ORDERED THAT:

         9.      The Motion is granted on a final basis as provided herein.

         10.     The Debtors are authorized and empowered to take any and all further actions as

 may be reasonably necessary or appropriate to give effect to this Order.

         11.     Notwithstanding the relief granted in this Order, any payment made by the

 Debtors pursuant to the authority granted herein, or authorizations contained hereunder, shall be

 subject to and in compliance with any orders entered by the Court approving the Debtors’ entry

 into any postpetition debtor in possession financing facility and any budget in connection

 therewith and/or authorizing the Debtors’ use of cash collateral and any budget in connection

 therewith. To the extent there is any inconsistency between such orders and any action taken or

 proposed to be taken hereunder, the terms of such orders and budgets shall control.




                                                    3
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                            Pg 4 of 16


        12.     To the extent of any conflict between this Order, the Interim Order, the Store

 Closing Procedures, and the Consultant Agreement, the terms of this Order shall control over all

 other documents and the Store Closing Procedures shall control over the Consultant Agreement.

        13.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall take effect

 immediately upon its entry.

 I.     Authority to Enter into and Perform under the Consultant Agreement.

        14.     The Debtors are authorized to enter into and perform under the Consultant

 Agreement pursuant to section 363, including making payments required by the Consultant

 Agreement to the Consultant without the need for any application of the Consultant or a further

 order of the Court.

        14a. The Consultant shall file Rule 2014 disclosures, as ordered upon the record of the

 September 4, 2019 hearing, within 14 days of the date of this Order.

        15.     Subject to the restrictions set forth in this Order and the Store Closing Procedures,

 the Debtors and the Consultant hereby are authorized to take any and all actions as may be

 necessary or desirable to implement the Consultant Agreement and the Store Closings; and each

 of the transactions contemplated by the Consultant Agreement, and any actions taken by the

 Debtors and the Consultant necessary or desirable to implement the Consultant Agreement

 and/or the Store Closings prior to the date of this Order, hereby are approved and ratified.

 II.    Authority to Engage in Store Closings.

        16.     The Debtors are authorized pursuant to sections 105(a) and 363(b)(1) of the

 Bankruptcy Code, to immediately continue and conduct the Store Closings in accordance with

 this Order, the Store Closing Procedures and the Consultant Agreement.

        17.     The Store Closing Procedures are approved in their entirety on a final basis.

        18.     The Debtors are authorized to discontinue operations at the Stores in accordance


                                                 4
19-36300-cgm      Doc 217    Filed 09/04/19 Entered 09/04/19 17:18:40   Main Document
                                          Pg 5 of 16


 with this Order and the Store Closing Procedures.




                                               5
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40              Main Document
                                            Pg 6 of 16


        19.     All entities that are presently in possession of some or all of the Merchandise or

 FF&E in which the Debtors hold an interest that are or may be subject to the

 Consultant Agreement or this Order hereby are directed to surrender possession of such

 Merchandise or FF&E to the Debtors or the Consultant.

        20.     Neither the Debtors nor the Consultant nor any of their officers, employees, or

 agents shall be required to obtain the approval of any third party, including (without limitation)

 any Governmental Unit (as defined in Bankruptcy Code section 101(27)) or landlord, to conduct

 the Sale and to take the related actions authorized herein.

 III.   Conduct of the Sale.

        21.     All newspapers and other advertising media in which the Store Closings may be

 advertised and all landlords are directed to accept this Order as binding authority so as to

 authorize the Debtors and the Consultant to conduct the Sale pursuant to the Consultant

 Agreement, including, without limitation, to conduct and advertise the sale of the Merchandise

 and FF&E in the manner contemplated by and in accordance with this Order, the Store Closing

 Procedures, and the Consultant Agreement.

        22.     The Debtors and Consultant are hereby authorized to take such actions as may be

 necessary and appropriate to implement the Consultant Agreement and to conduct the Store

 Closings without necessity of further order           of      this   Court   as   provided   in   the

 Consultant Agreement or the Store Closing Procedures, including, but not limited to, advertising

 the sale as a “store closing sale”, “sale on everything”, “everything must go”, or similar-themed

 sales through the posting of signs (including the use of exterior banners at non-enclosed mall

 closing locations, and at enclosed mall closing locations to the extent the applicable closing

 location entrance does not require entry into the enclosed mall common area), use of sign-




                                                  6
19-36300-cgm       Doc 217     Filed 09/04/19 Entered 09/04/19 17:18:40             Main Document
                                            Pg 7 of 16


 walkers and street signage; provided, however, that only Merchant-approved terminology will be

 used at each Store in connection with the Store Closings.

        23.     Notwithstanding anything herein to the contrary, and in view of the importance of

 the use of sign-walkers, banners, and other advertising to the sale of the Merchandise and FF&E,

 to the extent that, prior to the Final Hearing, disputes arise during the course of such sale

 regarding laws regulating the use of sign-walkers, banners, or other advertising and the Debtors

 and the Consultant are unable to resolve the matter consensually, any party may request an

 immediate telephonic hearing with this Court pursuant to these provisions. Such hearing will, to

 the extent practicable, be scheduled initially no later than the earlier of (i) the Final Hearing or

 (ii) within two business days of such request. This scheduling shall not be deemed to preclude

 additional hearings for the presentation of evidence or arguments as necessary.

        24.     Except as expressly provided in the Consultant Agreement, the sale of the

 Merchandise and FF&E shall be conducted by the Debtors and the Consultant notwithstanding

 any restrictive provision of any lease, sublease, or other agreement relative to occupancy

 affecting or purporting to restrict the conduct of the Sale, the rejection of leases, abandonment of

 assets, or “going dark” provisions. The Debtors and landlords of the closing locations are

 authorized to enter into agreements (“Side Letters”) between themselves modifying the Store

 Closing Procedures without further order of the Court, and such Side Letters shall be binding as

 among the Debtors and any such landlords. In the event of any conflict between the Store

 Closing Procedures and any Side Letter, the terms of such Side Letter shall control.

        25.     Except as expressly provided for herein or in the Store Closing Procedures, no

 person or entity, including, but not limited to, any landlord, licensor, service providers, utilities,

 and creditor, shall take any action to directly or indirectly prevent, interfere with, or otherwise




                                                  7
19-36300-cgm        Doc 217    Filed 09/04/19 Entered 09/04/19 17:18:40              Main Document
                                            Pg 8 of 16


 hinder consummation of the Sale or the sale of Merchandise or FF&E, or the advertising and

 promotion (including the posting of signs and exterior banners or the use of sign-walkers) of

 such sales, and all such parties and persons of every nature and description, including, but not

 limited to, any landlord, licensor, service providers, utilities, and creditor and all those acting for

 or on behalf of such parties, are prohibited and enjoined from (i) interfering in any way with,

 obstructing, or otherwise impeding, the conduct of the Store Closings and/or (ii) instituting any

 action or proceeding in any court (other than in the Bankruptcy Court) or administrative body

 seeking an order or judgment against, among others, the Debtors, the Consultant, or the landlords

 at the closing locations that might in any way directly or indirectly obstruct or otherwise interfere

 with or adversely affect the conduct of the Sale or sale of the Merchandise or FF&E or other

 liquidation sales at the closing locations and/or seek to recover damages for breach(es) of

 covenants or provisions in any lease, sublease, license, or contract based upon any relief

 authorized herein.

         26.      In accordance with and subject to the terms and conditions of the

 Consultant Agreement, the Consultant shall have the right to use the Stores and all related Store

 services, furniture, fixtures, equipment, and other assets of the Debtors for the purpose of

 conducting the Sale, free of any interference from any entity or person, subject to compliance

 with the Store Closing Procedures and this Order.

         27.      All sales of Store Closure Assets shall be “as is” and final. However, as to the

 Stores, all state and federal laws relating to implied warranties for latent defects shall be

 complied with and are not superseded by the sale of said goods or the use of the terms “as is” or

 “final sales.”




                                                   8
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                            Pg 9 of 16


        28.     The Consultant shall not be liable for sales taxes except as expressly provided in

 the Consultant Agreement and the payment of any and all sales taxes is the responsibility of the

 Debtors. The Debtors are directed to remit all taxes arising from the Sale to the applicable

 Governmental Units as and when due, provided that in the case of a bona fide dispute the

 Debtors are only directed to pay such taxes upon the resolution of the dispute, if and to the extent

 that the dispute is decided in favor of the applicable Governmental Unit. For the avoidance of

 doubt, sales taxes collected and held in trust by the Debtors shall not be used to pay any creditor

 or any other party, other than the applicable Governmental Unit for which the sales taxes are

 collected. The Consultant shall collect, remit to the Debtors and account for sales taxes as and to

 the extent provided in the Consultant Agreement. This Order does not enjoin, suspend, or

 restrain the assessment, levy or collection of any tax under state law, and does not constitute a

 declaratory judgment with respect to any party’s liability for taxes under state law.

        29.     Pursuant to section 363(f) of the Bankruptcy Code, the Consultant, on behalf of

 the Debtors, is authorized to sell and all sales of Store Closure Assets, whether by the Consultant

 or the Debtors, shall be free and clear of any and all of any liens, claims, encumbrances, and

 other interests; provided, however, that any such liens, claims, encumbrances, and other interests

 shall attach to the proceeds of the sale of the Store Closure Assets with the same validity, in the

 amount, with the same priority as, and to the same extent that any such liens, claims, and

 encumbrances have with respect to the Store Closure Assets, subject to any claims and defenses

 that the Debtors may possess with respect thereto and the Consultant’s fees and expenses (as

 provided in the Consultant Agreement).

        30.     To the extent that the Debtors propose to sell or abandon FF&E which may

 contain personal and/or confidential information about the Debtors’ employees and/or customers




                                                 9
19-36300-cgm      Doc 217     Filed 09/04/19 Entered 09/04/19 17:18:40                Main Document
                                           Pg 10 of 16


 (the “Confidential Information”), the Debtors shall remove the Confidential Information from

 such items of FF&E before such sale or abandonment.

        31.     The Debtors and/or the Consultant (as the case may be) are authorized and

 empowered to transfer Store Closure Assets among the Stores. The Consultant is authorized to

 sell the Debtors’ FF&E and abandon the same, in each case, as provided for and in accordance

 with the terms of the Consultant Agreement.

        32.     Notwithstanding this or any other provision of this Order, nothing shall prevent or

 be construed to prevent the Consultant (individually, as part of a joint venture, or otherwise) or

 any of its affiliates from bidding on the Debtors’ assets not subject to the Consultant Agreement

 pursuant to a consultant agreement or otherwise (“Additional Assets”). The Consultant is hereby

 authorized to bid on and guarantee or otherwise acquire such Additional Assets notwithstanding

 anything to the contrary in the Bankruptcy Code or other applicable law, provided that such

 guarantee, transaction or acquisition is approved by separate order of this Court.

 IV.    Additional Store Closing Procedures.

        1.      To the extent that the Debtors seek to conduct Store Closing Sales at any

 Additional Closing Store, the Sale Guidelines and this Interim Order, subject to the DIP Order,

 the DIP Documents and the DIP Claims, shall apply to the Additional Closing Stores.

        2.      Prior to conducting Store Closing Sales at any Additional Closing Store, the

 Debtors will (a) first consult with DIP Agent and the DIP Lenders, (b) file a list of such

 Additional Closing Stores with the Court (the "Additional Closing Store List"), and serve a

 notice of their intent to conduct Store Closing Sales at the Additional Closing Stores on the

 applicable landlords (the "Additional Closing Store Landlords") and interested parties, including

 the U.S. Trustee, the DIP Agent and the DIP Lenders, any statutory committee of creditors

 appointed in the Debtors' bankruptcy case, and any counsel who has entered an appearance on


                                                 10
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                            Pg 11 of 16


 behalf of an Additional Closing Store Landlord, by email (to the extent available to the Debtors)

 or overnight mail. With respect to Additional Closing Store Landlords, the Debtors shall mail

 such notice to the notice address set forth in the lease for such Additional Closing Store (or, if

 none, at the last known address available to the Debtors).

        33.     The Additional Closing Store Landlords and any interested parties shall have

 7 days after service of the applicable Additional Closing Store List to object to the application of

 the Interim Order or the Final Order. If no timely objections are filed with respect to the

 application of the Interim Order or the Final Order to an Additional Closing Store, the Debtors

 should be authorized, pursuant to sections 105(a), and 363(b) and (f) of the Bankruptcy Code, to

 proceed with conducting a Store Closing Sale at the Additional Closing Store in accordance with

 this Interim Order or the Final Order, as applicable, the Sale Guidelines, and the Consulting

 Agreement. If any objections are filed with respect to the application of this Interim Order or the

 Final Order, as applicable, to an Additional Closing Store, and such objections are not resolved,

 the objections and the application of this Interim Order or the Final Order, as applicable, to the

 Additional Closing Store shall be considered by the Court at the next regularly scheduled

 omnibus hearing, or at an earlier hearing to the extent Ordered by the Court.

        34.     Within five business days of entry of this Order, the Debtors shall serve a copy of

 this Order on any of the Landlords that could be subject to Additional Store Closing Procedures.

 V.     Dispute Resolution Procedures with Governmental Units.

        35.     Nothing in this Order, the Consultant Agreement or the Store Closing Procedures,

 releases, nullifies, or enjoins the enforcement of any liability to a governmental unit under

 environmental laws or regulations (or any associated liabilities for penalties, damages, cost

 recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee,

 or operator of the property after the date of entry of this Order. Nothing contained in this Order,


                                                 11
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40             Main Document
                                            Pg 12 of 16


 the Consultant Agreement, or the Store Closing Procedures shall in any way (a) diminish the

 obligation of any entity to comply with environmental laws or (b) diminish the obligations of the

 Debtors to comply with environmental laws consistent with its rights and obligations as debtor in

 possession under the Bankruptcy Code. The Store Closings shall not be exempt from laws of

 general applicability, including, without limitation, public health and safety, criminal, tax, labor,

 employment, environmental, antitrust, fair competition, traffic and consumer protection laws,

 including consumer laws regulating deceptive practices and false advertising (collectively,

 “General Laws”). Nothing in this Order, the Consultant Agreement or the Store Closing

 Procedures, shall alter or affect obligations to comply with all applicable federal safety laws and

 regulations. Nothing in this Order shall be deemed to bar any Governmental Unit (as such term

 is defined in section 101(47) of the Bankruptcy Code) from enforcing General Laws in the

 applicable non-bankruptcy forum, subject to the Debtors’ rights to assert in that forum or before

 this Court that any such laws are not in fact General Laws or that such enforcement is

 impermissible under the Bankruptcy Code, this Order, or otherwise, pursuant to paragraph 31

 herein. Notwithstanding any other provision in this Order, no party waives any rights to argue

 any position with respect to whether the conduct was in compliance with this Order and/or any

 applicable law, or that enforcement of such applicable law is preempted by the Bankruptcy Code.

 Nothing in this Order shall be deemed to have made any rulings on any such issues.

        36.     To the extent that the sale of Store Closure Assets is subject to any Applicable

 Sale Laws, including any federal, state, or local statute, ordinance, or rule, or licensing

 requirement directed at regulating “going out of business,” “store closing,” similar inventory

 liquidation sales, or bulk sale laws, including laws restricting safe, professional, and non-

 deceptive, customary advertising such as signs, banners, posting of signage, and use of sign-




                                                  12
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                            Pg 13 of 16


 walkers solely in connection with the sale and including ordinances establishing license or

 permit requirements, waiting periods, time limits or bulk sale restrictions that would otherwise

 apply solely to the sale of the Store Closure Assets, or any similar laws, the dispute resolution

 procedures in this section shall apply.

        (i)     Provided that the Store Closings are conducted in accordance with the terms of
                this Order and the Store Closing Procedures, and in light of the provisions in the
                laws of many Governmental Units that exempt court-ordered sales from their
                provisions, the Debtors shall be presumed to be in compliance with any
                Applicable Sale Laws and, subject to Paragraph 35 hereof, are authorized to
                conduct the Store Closings in accordance with the terms of this Order and the Sale
                Guidelines without the necessity of further showing compliance with any
                Applicable Sale Laws.

        (ii)    Within two business days after entry of this Interim Order, the Debtor shall serve
                copies of this Interim Order, the Consultant Agreement and the Store Closing
                Procedures via email, facsimile, or regular mail, on the following: (i) the United
                States Trustee, (ii) the state attorney general’s office for each state where the
                Store Closings are being held, (iii) the county consumer protection agency or
                similar agency for each county where the Store Closings will be held,
                (iv) the division of consumer protection for each state where the Store Closings
                will be held, (v) the chief legal counsel for the local jurisdiction, and (vi) the
                landlords for the Stores.

        (iii)   To the extent there is a dispute arising from or relating to the Store Closings, this
                Order, the Consultant Agreement, or the Store Closing Procedures, which dispute
                relates to any Applicable Sale Laws (a “Reserved Dispute”), this Court shall
                retain exclusive jurisdiction to resolve the Reserved Dispute. Any time within ten
                days following entry of this Order, any Governmental Unit may assert that a
                Reserved Dispute exists by serving written notice of such Reserved Dispute to
                counsel for the Debtors so as to ensure delivery thereof within one business day
                thereafter. If the Debtors and the Governmental Unit are unable to resolve the
                Reserved Dispute within 15 days after service of the notice, the aggrieved party
                may file a motion with this Court requesting that this Court resolve the Reserved
                Dispute (a “Dispute Resolution Motion”).

        (iv)    In the event a Dispute Resolution Motion is filed, nothing in this Order shall
                preclude the Debtors, a landlord, or other interested party from asserting (i) that
                the provisions of any Applicable Sale Laws are preempted by the Bankruptcy
                Code, or (ii) that neither the terms of this Order nor the conduct of the Debtors
                pursuant to this Order, violates such Applicable Sale Laws. Filing a Dispute
                Resolution Motion as set forth herein shall not be deemed to affect the finality of
                any Order or to limit or interfere with the Debtors’ or the Consultant’s ability to
                conduct or to continue to conduct the Store Closings pursuant to this Order,


                                                 13
19-36300-cgm      Doc 217     Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                           Pg 14 of 16


                absent further order of this Court. This Court grants authority for the Debtors and
                the Consultant to conduct the Store Closings pursuant to the terms of this Order,
                the Consultant Agreement, and/or the Store Closing Procedures and to take all
                actions reasonably related thereto or arising in connection therewith. The
                Governmental Unit shall be entitled to assert any jurisdictional, procedural, or
                substantive arguments it wishes with respect to the requirements of its Applicable
                Sale Laws or the lack of any preemption of such Applicable Sale Laws by the
                Bankruptcy Code. Nothing in this Order shall constitute a ruling with respect to
                any issues to be raised in any Dispute Resolution Motion.

        (v)     If, at any time, a dispute arises between the Debtors and/or the Consultant and
                a Governmental Unit as to whether a particular law is a Liquidation Sale Law, and
                subject to any provisions contained in this Order related to the Applicable Sale
                Laws, then any party to that dispute may utilize the provisions hereunder by
                serving a notice to the other party and proceeding thereunder in accordance with
                those paragraphs. Any determination with respect to whether a particular law is a
                Liquidation Sale Law shall be made de novo.

        37.     Except as expressly provided for herein or in the Store Closing Procedures, and

 except with respect to any Governmental Unit (as to which paragraphs 35 and 36 shall apply), no

 person or entity, including but not limited to any landlord, licensor, or creditor, shall take any

 action to directly or indirectly prevent, interfere with, or otherwise hinder consummation of the

 Store Closings, or the advertising and promotion (including the posting of signs or the use of

 sign walkers) of the Store Closings, and all such parties and persons of every nature and

 description, including landlords, licensors, creditors and utility companies and all those acting

 for or on behalf of such parties, are prohibited and enjoined from (a) interfering in any way with,

 or otherwise impeding, the conduct of the Store Closings and/or (b) instituting any action or

 proceeding in any court or administrative body seeking an order or judgment against, among

 others, the Debtors, Consultant, or the landlords at the Stores that might in any way directly or

 indirectly obstruct or otherwise interfere with or adversely affect the conduct of the Store

 Closings and/or seek to recover damages for breach(es) of covenants or provisions in any lease,

 sublease or license based upon any relief authorized herein.




                                                 14
19-36300-cgm      Doc 217      Filed 09/04/19 Entered 09/04/19 17:18:40          Main Document
                                            Pg 15 of 16


        38.     Any restrictions in any lease agreement, restrictive covenant, or similar

 documents purporting to limit, condition, or impair the Debtors’ ability to conduct the Store

 Closings shall not be enforceable, nor shall any breach of such provisions in these chapter 11

 cases constitute a default under a lease or provide a basis to terminate the lease; provided, the

 Store Closings are conducted in accordance with the terms of this Order and the Store Closing

 Procedures.

        39.     Subject to Paragraphs 32 and 33 above, each and every federal, state, or local

 agency, departmental or governmental unit with regulatory authority over the Store Closings and

 all newspapers and other advertising media in which the Store Closings are advertised shall

 consider this Order as binding authority that no further approval, license, or permit of any

 governmental unit shall be required, nor shall the Debtors be required to post any bond, to

 conduct the Store Closings.

 VI.    Store Closing Severance Programs.

        40.     The Debtors are authorized to continue and honor obligations related to the Store

 Closing Severance Programs; provided, however, that such authority shall not extend to any

 Insider without further order of this Court.

 VII.   Other Provisions.

        41.     The Consultant shall not be liable for any claims against the Debtors, and the

 Debtors shall not be liable for any claims against Consultant, in each case, other than as

 expressly provided for in the Consultant Agreement.

        42.     To the extent the Debtors are subject to any state “fast pay” laws in connection

 with the Store Closings, the Debtors shall be presumed to be in compliance with such laws to the

 extent, in applicable states, such payroll payments are made by the later of (a) the Debtors’ next

 regularly scheduled payroll and (b) seven calendar days following the termination date of the


                                                15
19-36300-cgm        Doc 217     Filed 09/04/19 Entered 09/04/19 17:18:40            Main Document
                                             Pg 16 of 16


 relevant employee, and in all such cases consistent with, and subject to, any previous orders of

 this Court regarding payment of same.

        43.       This Court shall retain exclusive jurisdiction with regard to all issues or disputes

 relating to this Order or the Consultant Agreement, including, but not limited to, (i) any claim or

 issue relating to any efforts by any party or person to prohibit, restrict or in any way limit banner

 and sign-walker advertising, including with respect to any allegations that such advertising is not

 being conducted in a safe, professional, and non-deceptive manner, (ii) any claim of the Debtors,

 the landlords and/or the Consultant for protection from interference with the Sale, (iii) any other

 disputes related to the Sale, and (iv) to protect the Debtors and/or the Consultant against any

 assertions of of any liens, claims, encumbrances, and other interests. No such parties or person

 shall take any action against the Debtors, the Consultant, the landlords or the Sale until this Court

 has resolved such dispute. This Court shall hear the request of such parties or persons with

 respect to any such disputes on an expedited basis, as may be appropriate under the

 circumstances.




                                                                 /s/ Cecelia G. Morris
                                                                 _______________________
Dated: September 4, 2019
                                                                 Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                                 Chief U.S. Bankruptcy Judge
